Name: 2007/89/EC: Council Decision of 12 February 2007 appointing two Dutch members and four Dutch alternate members to the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2007-02-13; 2008-01-08

 13.2.2007 EN Official Journal of the European Union L 41/8 COUNCIL DECISION of 12 February 2007 appointing two Dutch members and four Dutch alternate members to the Committee of the Regions (2007/89/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Netherlands Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC (1) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010. (2) Two members' seats on the Committee of the Regions have become vacant following the end of the mandate of Mr Fons HERTOG and the resignation of Mr Pieter VAN WOENSEL. Four alternate members' seats have become vacant following the end of the mandate of Ms Laetitia GRIFFITH, the resignation of Mr James LIDTH DE JEUDE, the end of the mandate of Mr Wim ZWAAN and the resignation of Mr Alexander SAKKERS, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the term of office still to run, namely until 25 January 2010: (a) as members:  Mr Cor LAMERS, burgemeester van Houten,  Mr Henk KOOL, wethouder te Den Haag, to replace  Mr Fons HERTOG,  Mr Pieter VAN WOENSEL; (b) as alternate members:  Mr Lodewijk ASSCHER, wethouder te Amsterdam,  Mr Rik DE LANGE, wethouder te Zutphen,  Ms Ellie FRANSSEN, wethouder te Voerendaal,  Ms Rinda DEN BESTEN, wethouder te Utrecht, to replace  Ms Laetitia GRIFFITH,  Mr James LIDTH DE JEUDE,  Mr Wim ZWAAN,  Mr Alexander SAKKERS. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 12 February 2007. For the Council The President F.-W. STEINMEIER (1) OJ L 56, 25.2.2006, p. 75.